DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on November 11, 2019.  Accordingly, claims 1-16 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020 is being considered by the examiner.

Claim Objections
Claims 2-14 are objected to because of the following informalities:
With regard to claims 3-5, 12 and 13, “characterized in that” should be replaced with -- wherein --.
With regard to claims 2, 6-11 and 14, “characterized in that it” should be replaced with -- wherein said robot --.
With regard to claim 12, “can be” should be replaced with -- is --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With regard to claims 1-16, these claims are generally narrative and indefinite, failing to conform to current U.S. practice.
Firstly, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is what is mounted on “a body” as recited in the limitation, “a body on which is mounted, in particular in a removable or detachable, or even interchangeable manner;” (emphasis added).
in particular” or “such as” renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (emphasis added).  See MPEP § 2173.05(d).
Thirdly, with regard to claims 1 and 4, these claims are generally narrative, failing to conform to current U.S. practice.  Limitations, “one part, called sensitive part,” “a second alternating potential (VG), called guard potential,” “one electronics, called detection electronics,” “a coupling capacitance, called electrode-object capacitance,” “one electrical signal, called input electrical signal,” and “one electrical signal, called output electrical signal,” as recited in these claims should be amended to simply identify them, such as -- one sensitive part --, -- a second alternating guard potential (VG) --, -- one detection electronics --, -- an electrode-object capacitance --, -- one input electrical signal --, and -- one output electrical signal --, respectively, or the like.
Fourthly, with regard to claims 2 and 6-8, there is a lack of antecedent basis with the feature “a guard” as recited in these claims.
Finally, with regard to claim 13, there is a lack of antecedent basis with the feature “an object” as recited in the claim.
With regard to claims 2-16, these claims are also rejected at least by virtue of their dependencies directly or indirectly from the base claim.
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  Therefore, the uncertainties of claim scope should be removed as much as possible.
For examining purposes, the application will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of FIG. 1 (herein after as APA) in the instant application under examination in view of Hein et al. (EP 3 166 228 A1).
APA teaches a robot comprising:

    PNG
    media_image1.png
    324
    573
    media_image1.png
    Greyscale

With regard to claims 1 and 13-15, a robot (FIG. 1, robot 100) comprising a body (FIG. 1, body 104); and a functional head (FIG. 1, functional head 106) forming a tool or a tool-holder (gripping tool or gripper).

With regard to claim 14, robot (FIG. 1, robot 100) has the form of a robotized arm (FIG. 1, robotized arm 100).
The APA teaches all that is claimed as discussed above, but it does not specifically teach the following feature:
Capacitive detection means comprising at least one electrical insulator in order to electrically insulate at least one sensitive part, of said functional head from the rest of said robot; at least one means for electrically polarizing said sensitive part by a first alternating electrical potential (Vg), different from a ground potential; at least one guard polarized at a second alternating guard potential (VG), identical or substantially identical to the first alternating electrical potential (VG) at a given working frequency, in order to electrically guard said sensitive part; and at least one detection electronics, for measuring a signal relating to a coupling electrode-object capacitance, between said sensitive part and a surrounding object.
Hein et al. teaches a sensor system for detecting the approach of capacitive and spatially resolved objects to the sensor module and for capacitive and spatially resolved detecting events between objects and the tactile sensor module comprising:

    PNG
    media_image2.png
    349
    521
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    400
    767
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    413
    816
    media_image4.png
    Greyscale

G) (AC voltage from AC voltage source 40) at a given working frequency, in order to electrically guard said sensitive part (FIG. 4a, cover electrodes 13); and at least one detection electronics (FIG. 6, measuring unit 30), for measuring a signal relating to a coupling electrode-object capacitance (capacitive proximity), between said sensitive part (FIG. 6, cover electrodes 13) and a surrounding object (FIG. 6, object 1) (Paragraphs: [0052] and [0076]-[0090]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of the APA to make the necessary changes by arranging a sensor system for detecting the approach of capacitive and spatially resolved objects to the sensor module and for capacitive and spatially resolved detecting events between objects and the tactile sensor module as taught by Hein et al. to its functional head (APA: FIG. 1, functional head 106) since Hein et al. teaches that such an arrangement is beneficial to provide a compact and low cost proximity sensor capable of detecting the proximity of objects to the sensor as well as the events between objects and the sensor, and also guaranteeing the safety of people at a human-robot cooperation as disclosed in paragraphs [0002].

With regard to claim 3, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), at least one electrical component part (Hein et al.: FIG. 7, cover electrodes 13), a guard volume or guard walls (Hein et al.: FIG. 7, element 15), arranged around said at least one electrical component part (Hein et al.: FIG. 7, cover electrodes 13), and polarized at the guard potential (VG) (AC voltage from AC voltage source 40) at the working frequency (Hein et al.: FIG. 7, from AC voltage source 40).
With regard to claim 4, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), the functional head (APA: FIG. 1, functional head 106) comprises at least one electrical component part (Hein et al.: FIG. 6, cover electrodes 13), said robot (APA: FIG. 1, robot 100) also comprising at least one electrical converter (Hein et al.: FIG. 6, measuring circuit 30) arranged for receiving at least one input electrical signal (Hein et al.: FIG. 6, voltage/current from AC voltage source 40) intended for said electrical component part (Hein et al.: FIG. 6, cover electrodes 13) and referencing said input signal (Hein et al.: FIG. 6, voltage/current from AC voltage source 40) to the guard potential (VG) (AC voltage from AC 
With regard to claim 5, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), the converter (Hein et al.: FIG. 6, measuring circuit 30) comprises at least one power supply (Hein et al.: FIG. 6, excitation signal generating unit 40) with galvanic isolation; at least one electrical interface (Hein et al.: FIG. 6, multiple switch 20) without galvanic contact, of the capacitive type or by optocoupler, for at least one control input signal (Hein et al.: FIG. 6, voltage/current from AC voltage source 40), or at least one output signal (measurable change in capacitance); and/or one or more inductors (Hein et al.: FIG. 6, wirings connected between measuring circuit 30 to the multiple switch 20 then to cover electrodes 13) having high impedance to receive and transmit at least one input signal (Hein et al.: FIG. 6, voltage/current from AC voltage source 40) or at least one output signal (measurable change in capacitance).
With regard to claim 6, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), a guard (Hein et al.: FIG. 7, element 15) produced by a layer of conductive material (as element 15 is conducted by AC voltage source 40). 
 With regard to claim 7, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein G).
With regard to claim 8, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), a guard (Hein et al.: FIG. 4a, insulating foam layer 10) partially covering a sensitive part (Hein et al.: FIG. 4a, cover electrodes 13) of the functional head (APA: FIG. 1, functional head 106).
With regard to claim 9, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), it is obvious to one having ordinary skill in the art to arrange a guard (Hein et al.: FIG. 4a, conductive bottom electrode 8) as at least a part, or the totality, of the body (APA: FIG. 1, body 104) of said robot (APA: FIG. 1, robot 100), polarized at the guard potential (VG) (Hein et al.: FIG. 6, AC voltage from AC voltage source 40).
With regard to claim 10, based on the teachings of the APA in view of Hein et al. including the robot (APA: FIG. 1, robot 100) incorporated with capacitive detection means (Hein et al.: FIG. 4a, sensor element 100), a guard formed by a mounted part in the form of a sleeve (Hein et al.: FIG. 15, sleeve-shaped guard 99) extending along said robot (APA: FIG. 1, robot 100) over a non-zero distance. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details), and mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Sato et al. (US 7,242,323 B2) teaches an electronic device having touch sensor.
Rosenstein et al. (US 8,918,213 B2) teaches a mobile human interface robot.
Vu et al. (US 2007/0192910 A1) teaches a companion robot for personal interaction.
Dalibard et al. (US 2017/0173791 A1) teaches a collision detection.
Deyle et al. (US 2017/0225336 A1) teaches a building-integrated mobile robot.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858